Citation Nr: 9930986	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the August 1975 rating decision which denied service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO's August 1975 denial of service connection for 
bilateral hearing loss was upheld by a final April 1976 Board 
decision.

3.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
in January 1998.


CONCLUSIONS OF LAW
1.  The RO's August 1975 rating decision was subsumed by the 
Board's April 1976 decision and, therefore, cannot be 
determined to be clearly and unmistakably erroneous.  
38 C.F.R. § 20.1104 (1999).
2.  The criteria for an effective date prior to January 7, 
1998 for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 
1991); 38 C.F.R. §§ 3.400, 20.1100, (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluation awarded 
for his bilateral hearing loss should be effective from 1975 
because the RO committed clear and unmistakable error by not 
granting service connection at that time.  The record shows 
that the veteran filed his original claim for service 
connection for bilateral hearing loss in February 1975.  The 
RO issued a rating decision in August 1975 which denied 
service connection for bilateral hearing loss.

At that time, the RO considered evidence including the 
veteran's service medical records, private audiological 
reports, lay statements, and a June 1975 VA examination.  The 
RO determined that service connection was not warranted as 
there was no evidence of hearing loss in service and no 
evidence which related the veteran's current hearing loss to 
his period of active service.  The veteran perfected a 
substantive appeal as to the issue of entitlement to service 
connection for bilateral hearing loss and the Board issued a 
decision in April 1976 which upheld the RO's previous denial.

In January 1998, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  The RO issued a rating decision in 
July 1998 which granted service connection for bilateral 
hearing loss and which assigned a 30 percent evaluation 
effective from January 1998.  The RO made this determination 
based upon the new and material findings of a June 1998 VA 
examination which related the veteran's current hearing loss 
to his period of active service.
Based upon the aforementioned history, the Board finds that 
the veteran's claim for an effective date prior to January 7, 
1998 for the grant of service connection for bilateral 
hearing loss, based on clear and unmistakable error of the 
August 1975 rating decision, must fail.  A previous RO 
decision which has been appealed to the Board is precluded 
from review on the basis of clear and unmistakable error 
because determinations of the RO affirmed by the Board are 
subsumed by the final Board decision.  38 C.F.R. § 20.1104 
(1999); Duran v. Brown, 7 Vet.App. 216, 223-24 (1994); Chisem 
v. Gober, 10 Vet.App. 526 (1997).  In sum, the RO's August 
1975 rating decision was subsumed into the subsequent 
decision of the Board in April 1976.  Accordingly, as a 
matter of law, no rating decision that preceded the Board's 
April 1976 decision and which addressed the issue of 
entitlement to service connection for bilateral hearing loss 
can be challenged on the basis of clear and unmistakable 
error.
Therefore, based upon the evidence of record, the Board finds 
that the RO's assignment of an effective date of January 7, 
1998 for the grant of service connection for bilateral 
hearing loss was correct.  In the present case, the Board's 
April 1976 denial was a final decision and there is no 
evidence that the veteran filed a claim to reopen prior to 
January 1998.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (1999).  
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991), 38 C.F.R. § 3.400 (r) (1999).  Therefore, 
the earliest possible effective date for the grant of service 
connection for bilateral hearing loss was the date of receipt 
of the veteran's claim to reopen.
Finally, the Board observes that a showing of clear and 
unmistakable error in the Board's April 1976 decision would 
provide a legal basis for an effective date prior to January 
7, 1998.  However, the veteran has not asserted the presence 
of clear and unmistakable error of the Board's April 1976 
decision.  See Dittrich v. West, 11 Vet.App. 10 (1998) 
(finding no claim of clear and unmistakable error in Board 
decision presented by record where claim on appeal involved 
clear and unmistakable error in RO decision).
Effective November 21, 1997, the provisions of Public Law 
No.105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 
(West Supp. 1998) permit challenges to decisions of the Board 
on the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
of the basis of clear and unmistakable error.  64 Fed. Reg. 
2134-2141 (1999).  Therefore, the veteran is informed that he 
may claim entitlement to an effective date prior to January 
7, 1998 based upon clear and unmistakable error of the 
Board's April 1976 decision.

ORDER

An effective date prior to January 7, 1998 for the grant of 
service connection for bilateral hearing loss, based on clear 
and unmistakable error of an August 1975 rating decision, is 
denied.



		
	WARREN W. RICE
	Member, Board of Veterans' Appeals



 

